Citation Nr: 0730673	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1986 to 
March 1990 and from February to March 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 RO rating decision.  

The Board's decision on the issue of evaluation of the 
service-connected left knee disability is set forth below.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of this document hereinbelow 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will advise the veteran 
when further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected left knee disability is currently 
is shown to be manifested by a range of motion from 0 degrees 
to 130 degrees with reported pain on motion; there is no 
clinical evidence of instability.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected left knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5257 to 5261 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
evaluation of the service-connected left knee disability has 
been accomplished.  

The RO sent the veteran a duty-to-assist letter in October 
2003 relating to the claim for increased rating for left knee 
disability, informing him that to show entitlement to an 
increased rating the evidence must show that the condition 
had become worse.  The veteran was afforded an opportunity to 
respond prior to the issuance of the March 2004 rating 
decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter cited above advised the veteran that VA is 
responsible for getting copies of all records held by Federal 
agencies to include service medical records and VA medical 
records.  

The letter asked the veteran to provide enough information to 
enable VA to request relevant records from the entity that 
has them, and reminded the veteran that it was his 
responsibility to support the claim with appropriate 
evidence.  

Further, the October 2003 letter specifically advised the 
veteran, "Send us any medical reports you have."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

In July 2006, during the pendency of the appeal, the RO sent 
the veteran a letter that advised him of evidence received 
and evidence still being pursued.  The July 2006 letter 
reminded the veteran of the elements required to show 
entitlement to increased rating and the respective duties of 
VA and the claimant in obtaining evidence.  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The veteran had ample opportunity to respond prior 
to issuance of the August 2006 Supplemental Statement of the 
Case (SSOC).  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased rating on appeal, the 
Board finds that this was accomplished in the Statement of 
the Case (SOC) of October 2004 and the SSOCs of December 
2004, April 2006, August 2006 and November 2006.  This 
suffices for Dingess.  

The Dingess decision also stated that VA must advise the 
veteran of how VA determines the effective dates of ratings.  
This was accomplished in a March 2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA and private medical records have been associated 
with the claims file.  The veteran has not identified, and 
the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the Board, and hearings were scheduled at his request 
in May 2007 and August 2007.  The veteran postponed the May 
2007 hearing and cancelled the August 2007 hearing without 
asking that it be rescheduled.  His request for hearing is 
accordingly deemed to be withdrawn.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran does not 
assert, and the evidence does not show, that his service-
connected disability has become worse since his most recent 
VA examination in August 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The veteran had a VA examination of the knee in February 2004 
when he complained of having current left knee pain, 
weakness, stiffness and instability, aggravated by climbing 
stairs and ladders.  The veteran reported taking ibuprofen 
for pain management.  

On examination, the veteran had normal gait.  There was 
crepitus of the left knee, and the knee was swollen compared 
to the right knee (39 cm. versus 38 cm.).  His muscle mass 
and muscle tone were normal, and the veteran could heel-walk 
and toe-walk without difficulty.  There was no observed 
laxity.  

The range of motion was from 0 degrees to 110 degrees, with 
no complaint of pain on range of motion.  Repetitive motion 
caused reported pain on straightening from flexion, 
bilaterally.  The X-ray studies showed minimal degenerative 
changes of both knee; there was also small joint effusion in 
the left knee. The examiner's diagnosis was degenerative 
joint disease (DJD) of the left knee with effusion.  

The VA outpatient treatment notes show that in April 2004 the 
veteran was fitted for knee braces at his request for 
perceived instability.  In follow-up in April 2004 he stated 
that the knee braces had helped somewhat with pain management 
in the left knee, although left knee pain was still 5-6/10.  

On examination, the veteran's range of motion of the left 
knee was normal.  The clinician observed crepitation and 
tenderness to palpation; there is no comment regarding 
observed instability.  

A VA orthopedic consultation in July 2004 described complaint 
of bilateral knee pain.  The veteran was not observed to be 
in acute pain and not observed to walk with a limp.  

The examination showed normal range of motion for both knees 
and no instability on extension or flexion.  The X-ray 
studies of both knees showed mild narrowing of the medial 
compartments.  The clinician's impression was that of 
bilateral medial compartment disease.  

The treatment notes from Roanoke Orthopedic Center dated in 
March 2004 and July 2004 show complaint of pain and grinding.  
During both visits the clinician noted full range of motion 
without pain, although palpable crepitus was present.  There 
is no indication of observed instability.  The clinician's 
impression on both occasions was that of bilateral 
chondromalacia.   

The veteran's most recent VA examination of the knee was 
performed in August 2006.  The veteran complained of 
deformity, pain, giving way, stiffness, weakness and 
decreased speed of joint motion.  He also reported severe 
flare-ups occurring weekly.  He reported that flare-ups were 
caused by increased activity such as climbing up and down 
ladders and kneeling.  

The examination the left knee showed painful movement but no 
crepitation, grinding or instability.  There were no 
abnormalities of the patella or the meniscus.  His range of 
motion was from 0 degrees to 130 degrees, with pain beginning 
at 125 degrees.  

Repeated motion caused pain but no additional loss of motion.  
The X-ray study was essentially normal.   The examiner's 
diagnosis was that of essentially normal examination with no 
radiographic evidence of pathology.  

On comparing the veteran's symptoms, as shown by medical 
evidence, to the rating criteria, the Board notes that his 
range of motion is not compensable under the schedular 
criteria.   

However, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

As the veteran has been granted at least 10 percent, the 
requirement of Lichtenfels is met.  

A higher (20 percent) rating for limitation of motion would 
require limitation of flexion to 30 degrees and/or limitation 
of extension to 15 degrees, but the veteran's limitation of 
motion clearly does not approximate this level of severity.

The veteran is not shown to have instability for which 
separate rating would be appropriate.  The veteran was issued 
knee braces at his request, but there is no clinical 
observation of instability or laxity whatsoever.  

Based on the analysis above, the Board finds that the 
criteria for a rating in excess of 10 percent are not met.  
Accordingly, the claim for a rating in excess of 10 percent 
for the service-connected left knee disability must be 
denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence shows that the 
veteran's disability more closely approximates the current 
evaluation, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An increased rating in excess of 10 percent for the service-
connected left knee disability is denied.  



REMAND

The Board finds that further development action is required 
before the Board can adjudicate the issue of service 
connection for a claimed low back disorder, since the file 
contains relevant evidence regarding that issue that has not 
been adjudicated by the RO in the first instance.  See 
38 C.F.R. § 20.1304 (2006); see also Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's last adjudication of the claim was the SSOC in 
November 2006.  In February 2007, the veteran submitted a lay 
"buddy statement" from J.L. attesting to the veteran's 
suffering a back injury during military service.  

The Board is obligated to evaluate the probative value of all 
medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  However, as there is no 
waiver of RO jurisdiction, the Board cannot review the new 
evidence - i.e., the "buddy statement" - in the first 
instance.  See DAV, supra.  

Accordingly, the Board has no alternative other than to 
remand the issue back to the RO for initial consideration of 
the evidence received by VA subsequent to the November 2006 
SSOC.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  The RO should particularly pursue any 
relevant existing records from the veteran's private 
physician in Martinsburg that are not already of record.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After accomplishing the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence, to 
specifically include the evidence 
received after the issuance of the SSOC 
in November 2006.  If any benefit 
sought on appeal remain denied, the RO 
should furnish to the veteran and his 
representative an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
STEPHEN L .WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


